Citation Nr: 0521849	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The veteran failed to appear at a personal hearing scheduled 
at his request before a Hearing Officer at the RO in March 
2002.

The veteran's claim was previously before the Board, and was 
and remanded in November 2003.  As the indicated development 
has since been completed, the claim is properly before the 
Board at this time.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected chronic 
bronchitis is characterized by Forced Expiratory Volume in 
one second (FEV-1) that is 98 percent of predicted, and
FEV-1/Forced Vital Capacity (FEV-1/FVC) that is 102 percent 
of predicted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic bronchitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 
6600 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In December 2000, the veteran underwent VA examination.  He 
had a history of cough in the wintertime following upper 
respiratory infections.  He reported four to five episodes, 
lasting three to five days.  The cough was associated with 
wheezing and expectoration.  He also had chronic shortness of 
breath, and had to stop after walking up one flight of stairs 
or one-quarter of a mile.  He did not produce any regular 
sputum.  He had a history of smoking 20 to 30 cigarettes per 
day from age thirteen to six months before the examination, 
when he stopped.  He said there had been frequent periods of 
time when he stopped smoking and then resumed.

The veteran's current medication was noted to include 
Glyburide, five milligrams once per day, and other 
medications for his heart disease.  On examination, the nasal 
and pharyngeal membranes and structures were normal.  Chest 
configuration was normal.  Lung fields were clear.  There 
were no wheezes, rales, or rhonchi.

A chest X-ray report showed mild cardiomegaly.  The pulmonary 
vasculature was unremarkable except for the questionable 
presence of a tortuous-appearing linear radiopacity at the 
right base seen on the frontal projection only, not 
appreciated on the lateral film.  Whether this represented a 
dilated vascular structure, arterial or venous, was 
uncertain.  Old films were not available for review.  It was 
thought to possibly represent some scarring.  No acute 
alveolar infiltrate was identified.  There was some 
radiographic evidence of congestive heart failure.

A pulmonary function test showed FVC was 4.29L and 4.28L 
post-bronchodilator.  This was 96 percent of predicted value.  
FEV-1 was 3.10L and 3.14L post-bronchodilator.  This was 98 
percent of predicted.  FEV-1/FVC ratio was 72 percent and 73 
percent post-bronchodilator.  This was 102 percent of 
predicted.  The interpretation was early small airways 
obstruction.  FEF 25-75% (forced expiratory flow during 
middle half of the forced vital capacity) increased by more 
than 20 percent post-bronchodilator.

The diagnoses were recurrent bronchitis, chronic obstructive 
pulmonary disease, type II diabetes mellitus, obesity, and 
coronary artery disease, status post myocardial infarction, 
status post coronary artery bypass graft.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In February and September 2004 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
January 2002 statement of the case (SOC) and March 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to an increased rating.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the March 
2005 SSOC contained the new reasonable doubt and duty-to-
assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 27.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - Bronchitis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The Board acknowledges the argument by the veteran's 
representative that the pulmonary function test conducted by 
VA in December 2000 is inadequate because the test failed to 
provide the DLCO (Diffusion Capacity of the Lung for Carbon 
Monoxide) value.  The Board notes that, in rating chronic 
bronchitis, the rating schedule permits the use of FVC and 
FEV-1 or DLCO tests results.  In this case, the FVC, FEV-1 
and FEV1/FVC results were obtained during the pulmonary 
function test, and the results were recorded.  The Board, 
therefore, respectfully disagrees that the December 2000 
pulmonary function test is inadequate for rating purposes.

The veteran's chronic bronchitis has been evaluated as 10 
percent disabling under the criteria of 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6600 (2004).

The regulations provide that ratings under diagnostic codes 
6600 to 6818, inclusive, and 6821 will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.96.

Under DC 6600, a 10 percent evaluation is warranted for 
chronic bronchitis when FEV-1 or FEV-1/FVC is 71-80 percent 
of predicted; or DLCO (SB) is 66-80 percent of predicted.  A 
30 percent evaluation is warranted when FEV-1 or
FEV-1/FVC is 56 to 70 percent of predicted; or DLCO (SB) is 
56 to 65 percent of predicted.  A 60 percent rating is 
warranted when FEV-1 is 40 to 55 percent predicted; or FEV-
1/FVC is 40 to 55 percent; or DLCO (SB) is 40 to 55 percent 
predicted; or maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value; or FEV-1/FVC less than 40 percent; or DLCO (SB) less 
than 40 percent predicted; or maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by echocardiogram or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or the need for outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2004).

A review of the record shows that the rating criteria under 
DC 6600 do not provide the veteran with a disability 
evaluation in excess of 10 percent for chronic bronchitis.  
Specifically, the veteran's FEV-1 value was 98 percent of 
predicted, and his FEV-1/FVC value was 102 percent of 
predicted.  As noted above, the veteran's values would need 
to fall between 56 and 70 percent of predicted to warrant an 
increase to a 30 percent disability rating.  The Board notes, 
in addition, that the veteran's pulmonary function test 
results do not even equate to the criteria for a 10 percent 
disability rating under DC 6600.

The Board has reviewed the veteran's entire claims file and 
the regulations, and determined that no other diagnostic 
codes apply to the veteran's disability or would provide for 
a rating in excess of 10 percent.

We recognize the veteran's sincere belief that his chronic 
bronchitis should be rated higher than the currently assigned 
evaluation.  Nevertheless, in this case the medical evidence 
is dispositive, and the veteran has not been shown to have 
the professional expertise necessary to provide meaningful 
evidence regarding the severity of his chronic bronchitis.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
("a layperson is generally not capable of opining on matters 
requiring medical

knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.   As the evidence 
preponderates against the claim for an increased rating for 
the veteran's chronic bronchitis, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic bronchitis is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


